FAIRFAX News Release TSX Stock Symbol:(FFH and FFH.U) TORONTO, April 11, 2014 RESULT OF VOTING FOR DIRECTORS AT ANNUAL SHAREHOLDERS’ MEETING Fairfax Financial Holdings Limited (TSX: FFH and FFH.U) is pleased to announce the results of the vote on Directors at its April 9, 2014 Annual Shareholders’ Meeting. Each of the nominee directors listed in the Corporation’s management proxy circular dated March 7, 2014 was elected as a director, without a vote by ballot being conducted.The Corporation received proxies with regard to voting on the seven directors nominated for election, directing as set forth in the table below: Name of Nominee Vote For % Withhold Vote % Anthony F. Griffiths 99.56% 0.44% Robert J. Gunn 99.81% 0.19% Alan D. Horn 99.73% 0.27% John R.V. Palmer 99.89% 0.11% Timothy R. Price 99.82% 0.18% Brandon W. Sweitzer 99.70% 0.30% V. Prem Watsa 98.97% 1.03% Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact: John Varnell, Vice President, Corporate Development, at (416) 367-4941 FAIRFAX FINANCIAL HOLDINGS LIMITED 95 Wellington Street West, Suite 800, Toronto Ontario M5J 2N7 Telephone 416/elecopier 367 4946
